             Case 1:09-cv-00488-LGS-HBP Document 373 Filed 02/14/19 Page 1 of 2



                                                                                  BEYS LISTON & MOBARGHA LLP

                                                                                                Nader Mobargha
                                                                                                   646.755.3603 (Direct)
                                                                                                nmobargha@blmllp.com

                                                              
                                                          February 14, 2018



BY ECF

Honorable Lorna G. Schofield
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Sea Trade Maritime Corp., et al v. Coutsodontis, et al., Civil No. 09-488
               (LGS)(HBP), Request for short three-business day extension of time


Dear Judge Schofield:

      I am counsel for Plaintiffs George M. Peters and Sea Trade Maritime Corporation in the
above referenced matter.

     Currently, responses to objections to Judge Pitman’s Report and Recommendation are due
on Wednesday, February 20, 2019.

       Due to the death of a close family friend that has given rise to both financial and legal
issues this past week, I submit this letter motion to request a short, three-business day extension
to Monday, February 25, 2019 for the parties to file their responses.

       Defendant’s counsel has consented to my request.

       Previously, on December 18, 2018, Defendant’s counsel requested a one-month extension
for the parties to file objections to Judge Pitman’s Report and Recommendation. I consented to
the request. The Court granted the extension and indicated that there will be “no further
extensions.”

      I respectfully request that the Court make an exception to its ruling given that it is my first
request and given that the request is for a short period of time.
                                                            	  
         ______________________________________________________________________________________  
                           641  Lexington  Avenue,  14th  Floor,	  New  York,  NY  10022	  
                                     Main:  646.755.3600    Fax:  646.755.3599  
                                                 www.blmllp.com                
	  
                                                                             Case 1:09-cv-00488-LGS-HBP Document 373 Filed 02/14/19 Page 2 of 2



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Page 2 of 2	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
	  
                                                 Thank you for your kind consideration of this matter.



  
  

                                                                                                                                                                                                                                                                                                                                                             Respectfully Submitted,

                                                                                                                                                                                                                                                                                                                                                                                                               /s/

                                                                                                                                                                                                                                                                                                                                                             Nader Mobargha

                                                                                                                                                                                                                                                                                                                                                             Counsel for George M. Peters and Sea Trade Maritime
                                                                                                                                                                                                                                                                                                                                                             Corporation

                                                 SO ORDERED:




                                                 _______________________________________________

                                                                                                   HONORABLE LORNA G. SCHOFIELD
                                                                                                   UNITED STATES DISTRICT JUDGE
